Where bonds are issued to secure the outstanding debt of the county, incurred for its necessary expenses, they constitute a valid debt against the county.
His Honor held that, as the consideration upon which the bonds were issued was the indebtedness of the county, incurred for its necessary expenses, the bonds constituted a legal and valid debt against the county. The defendants excepted, and appealed from this ruling and judgment. The ruling was correct. Legislative aid was not necessary to enable the county commissioners to bond such indebtedness. As far back as 1876 this Court held, in Tuckerv. City of Raleigh, 75 N.C. 267, that it was not necessary, in order that a municipal corporation might create a debt for necessaries, that a popular vote should be required therefor, and that when such a debt had been created, the authority to contract implies that the municipality had the power to furnish to the creditor proper evidence (488)  of the debt — evidence by its bond. The same point precisely was decided in like manner in McCless v. Meekins,117 N.C. 34. Such being the law, it follows as a matter of course that, whenever there is a municipal debt incurred for necessary municipal expenses, it becomes the duty of the proper municipal *Page 345 
authorities to levy a special tax to pay it without seeking the aid of legislative authority if such special tax, together with the other regular taxes, should not exceed the constitutional limitation. Nor is it necessary in cases where the Legislature authorizes a county or city or town to levy a special tax to pay a debt created for the necessary expenses of the county, city or town, to submit the matter to a popular vote. McCless v.Meekins, and Tate v. Comrs., supra; Herring v. Dixon, 122 N.C. 420. In the last-named case, the decisions on this point are summed up as follows:
"1. For necessary expenses, the county commissioners may levy up to the constitutional limitation without a vote of the people or legislative permission.
"2. For necessary expenses the county commissioners may exceed the constitutional limitation by special legislative authority without a vote of the people. Constitution, Art. V, sec. 6.
"3. For other purposes than necessary expenses, a tax can not be levied either within or in excess of the constitutional limitation except by a vote of the people under special legislative authority. Constitution, Art. VII, sec. 7."
No error.
FAIRCLOTH, C. J., dissents.
Cited: Glenn v. Wray, 126 N.C. 732; Black v. Comrs., 129 N.C. 126;Comrs. v. DeRosset, ib., 279; Debnam v. Chitty, 131 N.C. 677; Jones v.Comrs., 135 N.C. 226; Bank v. Comrs., ib., 243; Comrs. v. Stafford,138 N.C. 455.
(489)